                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:18-CV-551-KDB-DCK

 DAMMIONE MEYERS, PATRICIA                        )
 ROBERTS, and ERNESTINE                           )
 WASHINGTON,                                      )
                                                  )
                 Plaintiffs,                      )
                                                  )
     v.                                           )       ORDER
                                                  )
 CATAMOUNT MARKETING GROUP,                       )
 INC. d/b/a THE BENNETT CORNER,                   )
 CONCELIUM, LLC, d/b/a LIBERTY                    )
 TAX, CHRISTOPHER BRYAN LANDIS,                   )
 AMY SHOE CLAY, KAREN B. LANDIS                   )
 and MICHAEL S. LANDIS,                           )
                                                  )
                 Defendants.                      )
                                                  )

          THIS MATTER IS BEFORE THE COURT sua sponte regarding settlement of this case.

The mediator, Stephen J. Dunn, filed a “Report Of Mediator” (Document No. 40) on March 13,

2020 notifying the Court that “the parties have now reached an agreement to resolve all disputes

existing among them.” The Court commends the mediator, counsel, and the parties for their efforts

in resolving this matter.

          IT IS, THEREFORE, ORDERED that the parties shall file a Stipulation of Dismissal in

this case on or before April 17, 2020.

          SO ORDERED.


                                     Signed: March 16, 2020
